 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                        NO. CR18-5044RAJ
11
                            Plaintiff                  ORDER FOR RESTITUTION
12
                       v.
13
      KAYLA ANN JENSEN,
14
                            Defendant.
15
16         On or about March 27, 2020, this Court entered an Order terminating Defendant’s
17 participation in the Drug Reentry Alternative Model (DREAM) program, granting
18 Defendant’s request to withdraw her previously entered guilty pleas, and granting the
19 government’s request to dismiss with prejudice the criminal charges filed in this case.
20         In addition, the Court having reviewed the parties’ Stipulation for Order
21 Regarding Payment of Restitution and Retention of Jurisdiction for Enforcement filed on
22 or about March 27, 2020, hereby accepts the Stipulation as drafted and orders:
23         1.     The restitution amount of $850.97 ($67.29 to Boeing Employees Credit
24 Union and $783.68 to Washington State Employees Credit Union), less any amounts
25 paid, shall be due and payable immediately;
26         2.     The Defendant shall continue making restitution payments through the
27 clerk of the court in an amount of no less than $25 per month, with the minimum
28                                                                      UNITED STATES ATTORNEY
     ORDER FOR RESTITUTION
                                                                          700 STEWART STREET, SUITE
     JENSEN/CR18-5044AJ - 1
                                                                                     5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
1 payment subject to revision by order of the Court depending upon the Defendant’s
2 financial circumstances, until the restitution obligation is satisfied. Payments will be
3 made to the United States District Court, Western District of Washington, referencing
4 case No. CR18-5044RAJ, and deliver such payments either personally or by First Class
5 Mail to:
6          United States District Court, Western District of Washington
           Attn: Financial Clerk – Lobby Level
7
           700 Stewart Street
8          Seattle, Washington 98101
9
     The identified victims entitled to restitution are Boeing Employees Credit Union (BECU)
10
     and Washington State Employees Credit Union (WSECU). Payments shall be disbursed
11
     to:
12
                  BECU
13                Attn: Barbara Brackmann (Financial Crimes) M/S 1062-1
                  POB 97050
14
                  Seattle, WA. 98124
15
                  [When mailing checks please note: Jensen, Kayla case #3880]
16
17                WSECU
                  Attn: Risk Management & Restitution
18
                  PO Box WSECU
19                Olympia, WA 98507
20
           3.     Compliance with this obligation shall be enforced as follows:
21
           (i)    Defendant shall report all restitution payments, specifying the amounts paid
22
                  and providing proof of payment, in writing to United States Probation, U.S.
23
                  Probation Office – Western District of Washington, 700 Stewart Street,
24
                  Suite 11101, Seattle, Washington 98101, and the U.S. Attorney’s Office,
25
                  Attn: DREAM Executive Review Team, 700 Stewart Street, Suite 5220,
26
                  Seattle, Washington 98101, on a quarterly basis, that is, within one week
27
28                                                                        UNITED STATES ATTORNEY
      ORDER FOR RESTITUTION
                                                                            700 STEWART STREET, SUITE
      JENSEN/CR18-5044AJ - 2
                                                                                       5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1                 following expiration of each 90 day period after dismissal of criminal
 2                 charges;
 3         (ii)    Defendant shall report employment and wage information, specifying
 4                 employer name, address and phone number, and wage/salary amount, in
 5                 writing to United States Probation and the U.S. Attorney’s Office, within
 6                 one week after employment commences;
 7         (iii)   Defendant shall report change of residential address and phone numbers in
 8                 writing to United States Probation and the U.S. Attorney’s Office within
 9                 one week of a change;
10         (iv)    In the event the U.S. Attorney’s Office believes Defendant has defaulted on
11                 her restitution obligation, it shall first advise her in writing and provide an
12                 opportunity to cure the default or submit a written explanation to the U.S.
13                 Attorney’s Office within one week of receiving the default notice;
14         (v)     If, after reviewing defendant’s response, the U.S. Attorney’s Office
15                 continues to believe Defendant has defaulted on her restitution obligation, it
16                 shall file with the court an ex parte application seeking an order to show
17                 cause why Defendant should not be held in contempt for failing to comply
18                 with the Court’s order regarding restitution.
19 //
20 //
21
   //
22
   //
23
24 //
25 //
26
     //
27
     //
28                                                                          UNITED STATES ATTORNEY
      ORDER FOR RESTITUTION
                                                                              700 STEWART STREET, SUITE
      JENSEN/CR18-5044AJ - 3
                                                                                         5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
1         4.    This Court shall retain jurisdiction over this matter for purpose of enforcing
2 this Order.
3         IT IS SO ORDERED.
4         DATED this 27th day of March, 2020.
5
6                                                  A
7                                                  The Honorable Richard A. Jones
8                                                  United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                     UNITED STATES ATTORNEY
     ORDER FOR RESTITUTION
                                                                         700 STEWART STREET, SUITE
     JENSEN/CR18-5044AJ - 4
                                                                                    5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
